UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
v.

RASHID SULTAN RASHID AL MALIK
ALSHAHHI,

THOMAS JOSEPH BARRACK and
MATTHEW GRIMES,

Defendants.

1:21-CR-00371(BMC)(TAM)

NOTICE OF APPEARANCE

 

 

PLEASE TAKE NOTICE that Phara A. Guberman of Paul Hastings LLP hereby

appears as counsel for Defendant Thomas Joseph Barrack in the above entitled action.

Dated: New York, New York
July 26, 2021

By: _/s/_ Phara A. Guberman
Phara A. Guberman (PS-9588)
Paul Hastings LLP

200 Park Avenue

New York, NY 10166

(212) 318-6000
pharaguberman@paulhastings.com

Attorney for Defendant Thomas Joseph Barrack
